Holderman, J. This is an action to recover for personal injury sustained by the Claimant Carolyn Toney on February 24, 1979, while she was an inpatient at Respondent’s State of Illinois, Tinley Park Mental Health Center when she attempted suicide by jumping through a glass window of her second floor room. That since the initiation of this claim, the parties have engaged in extensive discovery and the Court has conducted several hearings at which time it determined that the Claimant was incompetent at the time she was injured during her suicide attempt on February 24,1979. The parties have therefore entered into a joint stipulation to resolve the instant case. This Court therefore finds that based upon the parties’ joint stipulation, the Claimant was injured when she attempted suicide by jumping through an unprotected glass window from the second floor of the Tinley Park Mental Health Center on February 24,1979. That at the time of the occurrence, the Respondent had knowledge of the Claimant’s need for suicidal precautions, yet it failed to take the necessary steps to initiate the same from which she was proximately injured. That as a result of the fall, the Claimant sustained lacerations to her right wrist, radial artery, median nerve and flexor tendons. Lacerations of her left heel were repaired and plaster casts were applied to both of her lower limbs and right upper limb for fractures. She was hospitalized at South Suburban Hospital, Hazelcrest, Illinois, and University of Illinois Hospital, Chicago, Illinois, through April 21, 1979. The parties have further agreed that it is in their respective best interests to stipulate to these facts and to agree that the sum of forty-five thousand ($45,000.00) dollars be awarded the Claimant to fairly and reasonably compensate her for the injuries she sustained resulting from the occurrence in question. It is hereby ordered that the Court finds the parties’ joint stipulation to be fair and just and that the sum of forty-five thousand ($45,000.00) dollars be awarded to the Claimant, Carolyn Toney, in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause.